DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) on 21 January 2022.  Claims 1 and 4-9 are pending in the application. Claims 1, 5 and 8 are independent. Claim 2-3 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jo, US Patent 7286122 B2, of record; in view of Kwak et al., US PG pub. 20060267885 A1; further in view of Lee et al., US PG Pub. 20070013647 A1, newly cited.
With respect to claim 1, Jo discloses a plurality of pixels (20, fig. 2) disposed in a first region (ZL, fig. 3) of the display structure (12, fig. 2), wherein each pixel (20, fig. 3) of the plurality of pixels (20, fig. 2) 
However Jo does not disclose N number of driving circuits (KC, fig. 3) disposed in a second region (region KC, fig. 3) of the display structure (12, fig. 2), wherein an i.sup.th driving circuit (23, fig. 2) of the N number of driving circuits (KC, fig. 3) is configured to drive all of the sub-pixel (ZL, fig. 3) of the i.sup.th color of the plurality of sub-pixels (four emission area ZL, fig. 3) in the first region,
wherein each of the N number of driving circuits (KC, fig. 3) comprises a driving transistor (Qst and Qd, fig. 3), wherein the organic light emitting diode (OLED, Fig. 3) of each of the plurality of sub-pixels (four emission area ZL, fig. 3) comprises a first electrode (35, fig. 4), a second electrode (electrode above bank layer 37; such as the cathode electrode teach in column 7, lines 60-67), and an organic light emitting layer (OLED, Fig. 3) disposed between the first electrode (35, fig. 4) and the second electrode (electrode above bank layer 37; such as the cathode electrode teach in column 7, lines 60-67), and wherein a driving transistor (Qst and Qd, fig. 3) of the i.sup.th driving circuit (Qst, fig. 3) is connected to the first electrode (35, fig. 4) of the organic light emitting diode (OLED, Fig. 3) of each respective sub-pixel of the plurality of sub-pixels (four emission area ZL, fig. 3) of the i.sup.th color.
Kwak discloses pixel (P.sub.111), sub pixel such (110, fig. 2), wherein each of the N number of driving circuits (130 and 151, fig. 2) comprises a driving transistor (T.sub.1, T.sub.2, and T.sub.3, fig. 3) wherein a driving transistor of the i.sup.th driving circuit (130 and 151, fig. 2) is connected to the first electrode of the organic light emitting diode (100, fig. 2) of each respective sub-pixel of the plurality of sub-pixels of the i.sup.th color (figure 5 shown each of the driving transistor T.sub.1-3 respective connected to plurality of sub-pixels 111R,111G, 111B).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include driving circuit gate for multiple of sub-pixel since when the pixel driving 
Further, Jo and Kwak do not disclose all sub-pixels of an i.sub.th color of the plurality of sub-pixels are connected in parallel, wherein 1<i<N and N is an integer greater than 1.
Lee discloses sub-pixels can be connected in parallel and series in circuitry. As shown in figure 3 of Lee, the sub pixels can be connected in parallel and/or in series connection.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the sub-pixel circuitry in parallel direction since connecting in parallel direction can decrease total resistance in the circuit, thereby improving the light emitting device.
With respect to claim 4, Jo discloses wherein each driving circuit (23, fig. 2) of the N number of driving circuits (KC, fig. 3) comprises: a switching transistor (Qsw, fig. 3), wherein a first terminal of the switching transistor (Qsw, fig. 3) is connected to a scanning line (SCn, fig. 3), and a second terminal of the switching transistor (Qsw, fig. 3) is connected to a data line (Idata, fig. 2-3); a driving transistor (Qst and Qd, fig. 3), wherein a first terminal of the driving transistor (Qst and Qd, fig. 3) is connected to a third terminal of the switching transistor (Qsw, fig. 3), a second terminal of the driving transistor (Qst and Qd, fig. 3) is connected to a preset voltage, and a third terminal of the driving transistor (Qst and Qd, fig. 3) is connected to the organic light emitting diode (OLED, Fig. 3); and a capacitor (Co, fig. 3), wherein a first terminal of the capacitor (Co, fig. 3) is connected to the first terminal of the driving transistor (Qst and Qd, fig. 3), and a second terminal of the capacitor (Co, fig. 3) is connected to the second terminal of the driving transistor (Qst and Qd, fig. 3). 
With respect to claim 5, Jo discloses a display structure (12, fig. 2) that comprises: a plurality of pixels (20, fig. 2) disposed in a first region (ZL, fig. 3) of the display structure (12, fig. 2), wherein each pixel (20, fig. 3) of the plurality of pixels (20, fig. 2) comprises a plurality of sub-pixels (four emission area ZL, fig. 3) of N number of colors (column 16, lines 18-24), and each sub-pixel (one of region ZL, fig. 3) of the plurality of sub-pixels (four emission area ZL, fig. 3) comprises an organic light emitting diode (OLED, Fig. 3); and N number of driving circuits (KC, fig. 3) disposed in a second region (region KC, fig. 3) of the display structure (12, fig. 2), wherein an i.sup.th driving circuit (23, fig. 2) of the N number of driving 
wherein each of the N number of driving circuits (KC, fig. 3) comprises a driving transistor (Qst and Qd, fig. 3), wherein the organic light emitting diode (OLED, Fig. 3) of each of the plurality of sub-pixels (four emission area ZL, fig. 3) comprises a first electrode (35, fig. 4), a second electrode (electrode above bank layer 37; such as the cathode electrode teach in column 7, lines 60-67), and an organic light emitting layer (OLED, Fig. 3) disposed between the first electrode (35, fig. 4) and the second electrode (electrode above bank layer 37; such as the cathode electrode teach in column 7, lines 60-67), and wherein a driving transistor (Qst and Qd, fig. 3) of the i.sup.th driving circuit (Qst, fig. 3) is connected to the first electrode (35, fig. 4) of the organic light emitting diode (OLED, Fig. 3) of each respective sub-pixel of the plurality of sub-pixels (four emission area ZL, fig. 3) of the i.sup.th color and
wherein the organic light emitting diode (OLED, Fig. 3) is transparent and the first region (ZL, fig. 3) and the second region (region KC, fig. 3) do not overlap (as shown in figure 3 that region ZL does not overlap region KC), such that the first region (ZL, fig. 3) does not contain any light blocking structure and the first region (ZL, fig. 3) is wholly transparent.
wherein the display panel further comprises an effective light emitting region (ZL, fig. 4) comprising a plurality of effective light emitting pixels (ZL region the effective light emitting OLED in the pixels 20, fig. 4) and a plurality of driving circuits (KC, fig. 3) disposed in the effective light emitting region (ZL, fig. 4), wherein each of the plurality of effective light emitting pixels (ZL region the effective light emitting OLED in the pixels 20, fig. 4) includes a plurality of sub-pixels (four emission area ZL, fig. 3), and each of the plurality of sub-pixels (four emission area ZL, fig. 3) in the effective light emitting region (ZL, fig. 4) corresponds to a respective one of the plurality of corresponding driving circuits (KC, fig. 3). 
Further Jo and Kwak does not discloses all sub-pixels of an i.sub.th color of the plurality of sub-pixels are connected in parallel, wherein 1<i<N and N is an integer greater than 1.
Lee discloses sub-pixel can be connect in a parallel and series in circuitry as shown in figure 3 of Lee that the sub pixel can be connect in parallel and/or in series connection.

With respect to claim 6, Jo discloses a gate driving circuit (Qst, fig. 3) configured (column 5, lines 16-28) to input a gate driving signal to each of the plurality of driving circuits (KC, fig. 3); and a data signal circuit configured to input a data signal to each of the plurality of driving circuits (KC, fig. 3). 
With respect to claim 7, Jo discloses an array substrate, wherein the gate driving circuit (Qst, fig. 3) is disposed on the array substrate (column 3, lines 45-46; electronic elements are formed on element substrate). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo US Patent 7286122 B2, cited in Applicant IDS filed 4/21/20; in view of Kwak et al., US PG pub. 20060267885 A1; further in view of Lee et al., US PG pub. 20070013647 A1, newly cited.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo US Patent 7286122 B2; in view of Kwak et al., US PG pub. 20060267885 A1; further in view of Lee et al., US PG pub. 20070013647 A1, newly cited; further in view of Takahara et al., US PG pub. 20050168491 A1.
With respect to claim 8, Jo discloses a display panel that comprises: a display structure (12, fig. 2) that comprises: a plurality of pixels (20, fig. 2) disposed in a first region (ZL, fig. 3) of the display structure (12, fig. 2), wherein each pixel (20, fig. 3) of the plurality of pixels (20, fig. 2) comprises a plurality of sub-pixels (four emission area ZL, fig. 3) of N number of colors (column 16, lines 18-24), and each sub-pixel (one of region ZL, fig. 3) of the plurality of sub-pixels (four emission area ZL, fig. 3) comprises an organic light emitting diode (OLED, Fig. 3); and N number of driving circuits (KC, fig. 3) disposed in a second region (region KC, fig. 3) of the display structure (12, fig. 2), wherein an i.sup.th driving circuit (23, fig. 2) of the N number of driving circuits (KC, fig. 3) is configured to drive each sub-pixel (one of region ZL, fig. 3) of an i.sup.th color of the plurality of sub-pixels (four emission area ZL, fig. 3), wherein 1.ltoreq.i.ltoreq.N, and N is an integer greater than 1, and 
wherein each of the N number of driving circuits (KC, fig. 3) comprises a driving transistor (Qst and Qd, fig. 3), wherein the organic light emitting diode (OLED, Fig. 3) of each of the plurality of sub-
wherein the organic light emitting diode (OLED, Fig. 3) is transparent and the first region (ZL, fig. 3) and the second region (region KC, fig. 3) do not overlap (as shown in figure 3 that region ZL does not overlap region KC), such that the first region (ZL, fig. 3) does not contain any light blocking structure and the first region (ZL, fig. 3) is wholly transparent.
wherein the display panel further comprises an effective light emitting region (ZL, fig. 4) comprising a plurality of effective light emitting pixels (ZL region the effective light emitting  in the pixels 20, fig. 4) and a plurality of driving circuits (KC, fig. 3) disposed in the effective light emitting region (ZL, fig. 4), wherein each of the plurality of effective light emitting pixels (ZL region the effective light emitting OLED in the pixels 20, fig. 4) includes a plurality of sub-pixels (four emission area ZL, fig. 3), and each of the plurality of sub-pixels (four emission area ZL, fig. 3) in the effective light emitting region (ZL, fig. 4) corresponds to a respective one of the plurality of driving circuits (KC, fig. 3), however Jo did not discloses wherein the display device further comprises an image acquisition device disposed in the first region (ZL, fig. 3) and located on a side of the display structure (12, fig. 2) away from a light exiting direction. In Applicant specification discloses in paragraph [0003] that in order to attain the function of taking photos, an image acquisition device must be integrated into the smart terminal. In order to enable the image acquisition device to acquire images from the front of the mobile terminal, an opening (e.g., hole) is made on the front of the mobile terminal for disposing the image acquisition device. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include an image acquisition device since this can improve the intelligence of mobile terminals such as the function of taking photos. 
connected in parallel, wherein 1<i<N and N is an integer greater than 1.
Lee discloses sub-pixel can be connect in a parallel and series in circuitry as shown in figure 3 of Lee that the sub pixel can be connect in parallel and/or in series connection.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the sub-pixel circuitry in parallel direction since connecting in parallel direction can decrease total resistance in the circuit, thereby improving the light emitting device.
With respect to claim 9, Jo discloses as applied to claim above however Jo did not discloses a sensor disposed in the first region (ZL, fig. 3) and located on the side of the display structure (12, fig. 2) away from the light exiting direction. 
Takahara discloses a Temperature sensor 952 attached to the control circuit 942, fig. 95.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a sensor for sensing temperature to prevent damage to the control circuit from overheating.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-9 have been considered but are moot. Applicant has argued that Jo argued that “Jo cannot be combined together to obtain "a plurality of pixels disposed in a first region of the display structure," "all sub-pixels of an i1 color of the plurality of sub-pixels are connected in parallel," and "N number of driving circuits disposed in a second region of the display structure, wherein an ith driving circuit of the N number of driving circuits is configured to drive all of the sub-pixels of the ith color of the plurality of sub-pixels in the first region," of the claimed subject matter.” And “Kwak cannot teach the above emphasized features, particularly "the driving transistor of the ith driving circuit is connected to the first electrodes of the organic light emitting diodes of all of the sub-pixels of the ith color of the claimed subject matter.” However, in the combination of Jo and Kwak, it would have been obvious to include a driving circuit that can send signal in parallel or series to the light emitting device, therefore, it would be obvious at the time the invention was made to a person having ordinary skill in the art to include a driving circuit gate for multiple of sub-pixel since when the pixel driving method using the demultiplexers 
Applicant has further argued that Jo and Kwak do not disclose all sub pixels of a color of the plurality of sub pixels are connected in parallel, examiner agree that Jo and Kwak does not teach the sub pixel connect in parallel direction, however, upon further consideration, a new ground of rejection has been made in view of Kwak et al., US PG pub. 20060267885 A1; further in view of Lee et al., US PG pub. 20070013647 A1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/
Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822